Citation Nr: 1009773	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, denying service connection for 
hepatitis C.  In November 2006, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal 
in May 2007.

A September 2009 Board decision remanded the Veteran's claim 
to the Appeals Management Center (AMC) for further 
evidentiary development, including a new VA examination.  The 
Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board finds that the AMC has not 
complied fully with the September 2009 remand directives, as 
discussed more fully below.  As such, this matter must be 
remanded yet again.  See Stegall, supra.

In a February 2010 informal hearing presentation, the 
Veteran's representative raised the issue of whether a 
January 1971 rating decision, which granted service 
connection and assigned noncompensable disability evaluations 
for shrapnel wounds of the left lateral mid-thorax and of the 
left forearm, should be revised on the basis of clear and 
unmistakable error.  Although this issue has been raised by 
the record, it has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action on his part 
is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2006, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

The Veteran claims that his hepatitis C is the result of 
exposure to certain risk factors in service, including an 
alleged blood transfusion and combat blood exposure.  

In the September 2009 Board remand, the AMC was ordered to 
provide the Veteran with a new VA examination.  Specifically, 
the Board directed the examiner to obtain a detailed history 
of the Veteran's inservice and postservice hepatitis C risk 
factors, to discuss such risk factors, and to provide a 
complete rationale for his opinion as to the etiology of the 
Veteran's hepatitis C.  The Veteran was provided with a new 
VA examination in November 2009.  The November 2009 examiner 
noted the Veteran's reported risk factors from a March 2001 
hepatitis C risk factor assessment, as well as additional 
risk factors that the Veteran reported at the time of the 
November 2009 examination.  The examiner concluded that, if 
the Veteran had received an inservice blood transfusion, such 
a transfusion was more than likely the cause of his 
hepatitis C.

The Board notes that the Veteran's reported risk factors from 
the March 2001 assessment included a postservice blood 
transfusion, postservice intranasal cocaine use with shared 
utensils, postservice tattoos, and combat blood exposure.  At 
the time of the March 2001 assessment, the Veteran did not 
report having received a blood transfusion while in service.  
At the time of the Veteran's November 2009 VA examination, he 
denied some of his previously reported risk factors, 
including a postservice blood transfusion, and alleged that 
he had received an inservice blood transfusion.  Despite 
these inconsistencies, the examiner based his opinion on the 
Veteran's November 2009 report of an inservice blood 
transfusion and the absence of any postservice blood 
transfusions.  He did not address the Veteran's other 
reported inservice risk factor, combat blood exposure.  
Further, he did not provide a rationale for his opinion.  In 
light of these deficiencies, the Board finds that the 
November 2009 examination is not adequate to render a 
decision on entitlement to service connection for 
hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Specifically, a new examination must address each of 
the Veteran's alleged inservice and postservice risk factors 
and their relation to his hepatitis C and provide a complete 
rationale for any opinion offered.  As such, this claim must 
be remanded in order to comply with the VA examination 
instructions laid out in the September 2009 Board remand.  
See Stegall, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Fargo VA Medical Center, covering the 
period from October 7, 2009, to the 
present, and relating to hepatitis C, 
should be obtained and added to the claims 
folder, as well as all VA treatment 
records dated between January 1970 and 
January 2005.

2.  After obtaining appropriate consent 
from the Veteran, copies of complete 
medical records pertaining to a June 12, 
1975, motorcycle accident, to include 
records pertaining to pinning of the left 
femur fracture, removal of hardware, bone 
grafting and eventual below the knee 
amputation, should be obtained and added 
to the claims folder.

3.  After obtaining appropriate consent 
from the Veteran, copies of medical 
records from Dickinson Hospital, 
Dickinson, ND, dated in 1974, should be 
obtained and added to the claims folder.

4.  Following completion of the above, the 
Veteran's claims file should be returned 
to the original September 2009 VA 
examiner, if possible, to further discuss 
the etiology of the Veteran's hepatitis C.  
The Veteran may be recalled for 
examination or additional tests, if deemed 
necessary.  The September 2009 examiner 
should specifically discuss each of the 
Veteran's reported inservice risk factors, 
including combat blood exposure and an 
alleged blood transfusion, and comment on 
their relationship to his hepatitis C.  
The examiner should provide a complete 
rationale for any opinion provided.

If the September 2009 VA examiner is 
unavailable, the Veteran should be 
afforded an examination with an 
appropriate examiner.  All indicated 
studies should be performed.  The claims 
folder must be provided to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect that 
such a review was conducted.  The examiner 
should obtain a detailed history from the 
Veteran concerning inservice and post 
service risk factors for hepatitis C.  

The examiner must state whether it is at 
least as likely as not that the Veteran's 
hepatitis C is the result of a disease or 
injury in service and discuss risk factors 
for hepatitis C.  He or she should address 
each of the Veteran's reported inservice 
risk factors, including combat blood 
exposure and an alleged blood transfusion, 
and comment on their relationship to his 
hepatitis C.  The examiner should provide 
a complete rationale for any opinion 
provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for hepatitis C should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

